     CASE 0:21-cv-02011-PAM-TNL Doc. 1-2 Filed 09/10/21 Page 1 of 3




STATE OF MINNESOTA                                                           IN DISTRICT COURT

COUNTY OF HENNEPIN                                                 FOURTH JUDICIAL DISTRICT

Anthony Turk,
                                                                 Case Type: Personal Injury
                                                                 Court File Number:
                       Plaintiff,

V.                                                                            COMPLAINT

CVS Health dba CVS Pharmacy,

                       Defendant.


        Plaintiff Anthony Turk for his Complaint alleges:

                                                  I.

        Defendant CVS Health owns, operates, and maintains the CVS Pharmacy located at 7932

27th avenue North New Hope, Hennepin County, Minnesota.

                                                 II.

        Plaintiff Anthony Turk was lawfully at the CVS Pharmacy owned by Defendant as a

customer on November 9, 2020.

                                                 III.

        On November 9, 2020 Plaintiff was using an ATM located within Defendant's store.

When Plaintiff turned around, he was caused to trip and fall by an extension cord that was left

lying across the floor. This fall caused severe and permanent injuries to Plaintiff.

                                                 IV.

        Plaintiff was caused to fall and become injured due to the negligence of Defendant,

including but not limited to negligent maintenance and inspection of the physical facility, failing




                                                                                              EXHIBIT

                                                                                       1
    CASE 0:21-cv-02011-PAM-TNL Doc. 1-2 Filed 09/10/21 Page 2 of 3




to warn and/or properly warn of a potential danger of the area where Plaintiff fell, and failing to

warn and/or properly warn of a hidden trap or defect in the area where Plaintiff fell.

                                                 V.

       That as a result of the carelessness, negligent, and unlawful conduct of Defendant,

Plaintiff Anthony Turk was seriously and permanently injured in that he has incurred medical

and other expenses in the past and will incur more in the future; has suffered physical and mental

pain in the past and will incur more the future, has suffered a loss of earnings in the past and will

suffer more in the future, and further has suffered permanent impairment of his earning capacity

all to this damage in a substantial amount.



       WHEREFORE,Plaintiff Anthony Turk demands judgment against Defendant in a

reasonable amount in excess of Fifty Thousand and no/100($50,000.00) Dollars, together with

interest, costs, and disbursements.
   CASE 0:21-cv-02011-PAM-TNL Doc. 1-2 Filed 09/10/21 Page 3 of 3




                                  ACKNOWLEDGMENT

     Plaintiff acknowledges sanctions:maybe imposed under Minn. Stat. 04921.1.




                                       BRADSIIAW & BRYANT.;PLLC




DATED: August      , 2021.
                                       Michael A. Bryant #218583
                                       Attorney for Plaintiff
                                       1 505 Division Street
                                       Waite Park, MN 56387
                                      (320) 259-5414
                                       mike@minnesotapersonalinjury.com
